IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                IN RE GUARDIANSHIP OF HAMDAN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                           IN RE GUARDIANSHIP OF EHAB I. HAMDAN,
                          AN INCAPACITATED AND PROTECTED PERSON.

                       SOUAD HAMDAN, INTERESTED PARTY, APPELLANT,
                                               V.

                       KADIJA HAMDAN ET AL., COGUARDIANS, APPELLEES.


                              Filed July 23, 2019.   No. A-18-846.


       Appeal from the County Court for Douglas County: MARCELA A. KEIM, Judge. Affirmed.
       Richard P. McGowan, of McGowan Law Firm, P.C., L.L.O., for appellant.
       George T. Babcock, of Law Offices of Evelyn N. Babcock, and Mark John Malousek for
appellees.


       RIEDMANN, ARTERBURN, and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
       Souad Hamdan appeals the decision of the Douglas County Court denying her application
to remove the current coguardians for her adult son, Ehab I. Hamdan; denying her motion to
appoint herself as successor guardian for Ehab; and granting the coguardians’ petition to transfer
Ehab’s guardianship to Georgia. For the reasons set forth herein, we affirm.
                                   STATEMENT OF FACTS
     This appeal involves a family dispute over the guardianship of 35-year-old Ehab, who has
Down syndrome. In 2001, the Superior Court of Arizona appointed Ehab’s father, Ibrahim H.



                                              -1-
Hamdan, and his sister, Yasmine I. Hamdan, as Ehab’s coguardians. In January 2014, the
guardianship was transferred from Arizona to Nebraska after the family relocated. At that time,
the Douglas County Court appointed Ibrahim and Ehab’s sisters, Yasmine and Kadija Hamdan, as
Ehab’s coguardians.
        After Ibrahim passed away in August 2016, coguardians Yasmine and Kadija filed two
motions. The first motion sought an order discharging Ibrahim as Ehab’s coguardian due to his
death, and for an order appointing Ehab’s brother, Osam Hamdan, as a coguardian. The second
motion sought permission to move Ehab “out of the State of Nebraska because [his] primary care
giver, Ibrahim . . . has passed away. Osam . . . has agreed to care for the ward in his home in
Cumming, Georgia.” A hearing on these motions was held on December 5, 2016. Following the
hearing, the court entered an order discharging Ibrahim as coguardian; appointing Osam, Yasmine,
and Kadija as coguardians; and authorizing the coguardians to move Ehab out of Nebraska. The
Douglas County Court’s journal entry noted that “Ehab is going to live in Georgia” and reflected
that Kadija appeared along with counsel and that neither Souad, Ehab, nor Yasmine appeared.
However, Kadija testified at a later July 2018 hearing that she, Souad, and Ehab were present at
the hearing because she had driven them to the hearing in her car and they sat in the gallery during
the hearing.
        In early July 2017, Kadija told Souad that she was taking Ehab to dinner and a movie for
his birthday; instead, she took Ehab to the airport in order to relocate him to Georgia to live with
Osam. Once Ehab was in Georgia, Osam set up services for Ehab including getting Ehab a gym
membership and arranging to have Osam’s teenage sons exercise with Ehab, and establishing
medical providers for Ehab including a family doctor, a GI doctor, a urologist, and a specialist who
deals with low white blood counts. Once Ehab was living in Georgia, Osam changed the payee of
Ehab’s social security benefits from Souad to himself.
        In September 2017, Souad filed an “Application to Remove Co-Guardians” and a “Motion
for Appointment of Successor Guardian,” requesting that the court appoint her as Ehab’s guardian.
The coguardians filed an objection which asserted that denial of Souad’s application and motion
was in Ehab’s best interests because Ehab’s “livelihood, medical care, educational programs and
residency have been fully and completely established in Atlanta Georgia with the Co-Guardian,
Osam Hamdan.” Further, the objection stated that Ehab “wishe[d] to remain with his brother, Osam
Hamdan in Atlanta.” In June 2018, the coguardians filed a “Petition to Transfer the Guardianship
to Another State” on the basis that Ehab had resided in Georgia since July 2017; all his medical
doctors and specialists were located in Georgia; and his assets and personal property were located
in Georgia.
        A hearing on Souad’s motion and application and the coguardians’ petition to transfer
Ehab’s guardianship to Georgia was held in July 2018 in which witnesses including Osam, Kadija,
Yasmine, and Souad testified. Kadija testified that she, her children, and Ehab moved out of
Omaha in early July 2017. Kadija admitted that she told Souad that she was taking Ehab out to
dinner and to a movie for his birthday but her intent was to put him on a plane to Georgia. She did
not inform Souad of the plan to move because “[w]e were held against our will” by their brother
Mohammad who had “control over [Souad] and all our lives.” Kadija stated that she did not feel
that Souad was entitled to know about the plan because “we were fearing for our [lives].” Although
Kadija admitted that Souad had physically cared for Ehab for his entire life, she stated that Souad


                                               -2-
did so with the assistance of herself, their father, Yasmine, Osam, and Mohammad. Kadija assisted
Souad in taking Ehab to his doctor’s appointments and filling out necessary paperwork. Souad
disciplined Ehab with Kadija’s assistance or the assistance of Kadija’s children. As a “last resort,”
Souad would also seek assistance from Mohammad in disciplining Ehab. According to Kadija,
sometimes Mohammad’s discipline would become violent with Mohammad either hitting or
verbally abusing Ehab. She further testified that Souad was unable to take care of Ehab financially
or to make decisions regarding his medical or other future needs.
        Osam also testified that Souad was not capable of caring for Ehab stating:
        She’s not capable of comprehending English very well. She is not articulate in her
        discussion. She doesn’t read very well. She doesn’t write at all. So -- and she doesn’t drive
        and she just doesn’t know how the process works around the things that [Ehab] needs. And,
        for that reason, my father himself, throughout the time that he was alive, he never saw her
        fit to be a guardian.

         Yasmine testified that Souad restricts Ehab’s services and activities. She testified that,
during the four years that Ehab attended high school, Souad was out of the country. During that
time, Ehab participated in the Special Olympics, speech therapy, and other services. However,
after Souad returned in the summer of 2004, Souad did not want Ehab to leave the house and did
not allow him to participate in any activities or receive any services.
         Souad testified that, after the family moved Ehab to Atlanta, she and Mohammad attempted
to visit Ehab that Christmas. Souad testified that Ehab was wearing diapers even though he had
never worn diapers when he lived with her. Souad denied that there was any violence between
Mohammad and Ehab and that, when Ehab lived with her, Ehab was able to go to the library and
go swimming. Souad testified that she did not have any health problems that would interfere with
her being able to take care of Ehab, but later admitted she has cancer. She denied that Ehab had
any medical problems stating “[h]e is normal, and he [can] function, and he [does] everything”
and that he has a guardianship “[t]o take care [of him]. . . To help him. . . To direct him in the right
way.” Souad also testified that she and her late husband put aside money for Ehab and that Osam
borrowed some of that money.
         Osam confirmed that Souad and Ibrahim had set aside money to take care of Ehab but he
was unsure of the amount. He further admitted borrowing $8,000 from Ehab and that the money
has not been paid back.
         On August 7, 2018, the county court entered an order denying Souad’s “Application to
Remove Co-Guardians,” denying Souad’s “Motion for Appointment of Successor Guardian,” and
granting the coguardians’ “Petition to Transfer the Guardianship to Another State.” The court
specifically found:
                 The record reflects there is a clear and convincing evidence that there is a continued
         need for a guardianship. Ehab is diagnosed with Down Syndrome. He remains an
         incapacitated person pursuant to lawful proceedings in this court. Since Osam, Kadija and
         Yasmine were appointed in December 5, 2016 they have moved Ehab to the state of
         Georgia. Ehab lives with Osam. Osam arranges for Ehab’s medical care, education and
         recreational activities. Osam personally paid for Ehab’s travel expenses and all of his care
         until he became payee in August of 2017. The co-guardians have worked as a team to


                                                 -3-
       ensure Ehab is comfortable, safe and healthy. They have also devised a succession plan to
       care for Ehab should one of them become unable to serve.

Souad has timely appealed to this court.
                                   ASSIGNMENTS OF ERROR
        Souad assigns error in connection with the county court’s August 7, 2018, order. These
assignments of error, renumbered and restated, are: (1) the court erred in denying Souad’s
“Application to Remove Co-Guardians” and her “Motion for Appointment of Successor Guardian”
and sustaining the coguardians’ “Petition to Transfer the Guardianship to Another State” because
those decisions were based, in part, on the court’s prior hearing held on December 5, 2016, and
subsequent order of which Souad was not provided notice and an opportunity to be heard in
violation of her right to due process; (2) the court erred in denying Souad’s “Application to
Remove Co-Guardians” and “Motion for Appointment of Successor Guardian” because Osam’s
failure to disclose his indebtedness to the ward disqualified him from serving in that role; (3) the
court erred in denying Souad’s application and motion because the appointments of Osam, Kadija,
and Yasmine violated Nebraska law governing statutory priority of appointment and which
required that Osam reside with the ward for more than 6 months prior to being appointed as
guardian; and (4) the court erred in sustaining the coguardians’ “Petition to Transfer the
Guardianship to Another State” because the court should have removed the coguardians and
appointed Souad as guardian which would have allowed Souad to select the ward’s place of abode.
                                    STANDARD OF REVIEW
        An appellate court reviews guardianship and conservatorship proceedings for error
appearing on the record in the county court. In re Guardianship & Conservatorship of Alice H.,
303 Neb. 235, 927 N.W.2d 787 (2019). When reviewing a judgment for errors appearing on the
record, an appellate court’s inquiry is whether the decision conforms to the law, is supported by
competent evidence, and is neither arbitrary, capricious, nor unreasonable. Id.
                                            ANALYSIS
        Souad’s first assignment of error is based on her claim that she was not provided with
notice and opportunity to participate in the court’s December 5, 2016, hearing where Osam was
first appointed to serve as a coguardian with Kadija and Yasmine following the death of Ibrahim.
Souad claims that, because she was not provided with notice and an opportunity to participate in
that proceeding, her due process rights were violated and the decision made by the court following
that December 5 hearing resulted in the denial of her subsequently filed application and motion.
        Neb. Rev. Stat. § 30-2625 (Reissue 2016) provides:
                (a) In a proceeding for the appointment of a guardian for a person alleged to be
        incapacitated or the removal of a guardian of a ward other than the appointment of a
        temporary guardian or temporary suspension of a guardian, notice of hearing shall be given
        to each of the following:
                (1) The ward or the person alleged to be incapacitated and his or her spouse, parents,
        and adult children;



                                                -4-
               (2) Any person who is serving as guardian or conservator of the ward or who has
       care and custody of a person alleged to be incapacitated; and
               (3) If no other person is notified under subdivision (1) of this subsection, at least
       one of the closest adult relatives of the ward or person alleged to be incapacitated, if any
       can be found.
               (b) Notice which is appropriate to the circumstances of the ward or person alleged
       to be incapacitated shall be served personally at least fourteen days prior to the hearing on
       the ward or person alleged to be incapacitated and his or her spouse and parents if they can
       be found within the state. The court may require the petitioner to serve notice in alternative
       formats or with appropriate auxiliary aids and services if necessary to ensure equally
       effective communication with the ward or person alleged to be incapacitated, including,
       but not limited to, the use of braille, sign language, large print, reading aloud, or other
       reasonable accommodation for the known disabilities of the individual based on the
       allegations specified in the petition. Waiver of notice by the person alleged to be
       incapacitated shall not be effective unless he or she attends the hearing and the court
       determines that the waiver is appropriate.

(Emphasis supplied.)
        Souad correctly asserts that she was entitled to notice of the December 5, 2016, hearing
governing Osam’s appointment as Ehab’s coguardian. Souad’s due process argument is grounded
in her claim that she was not provided notice of the December 5 hearing and therefore was deprived
of a meaningful opportunity to participate in the proceeding where many of the issues she raised
in her September 2017 application and motion could have been previously raised.
        Contrary to Souad’s assertions, the record reflects that, on November 8, 2016, the court
issued an “Order for Hearing” providing notice of the December 5 hearing and the certificate of
service attached and executed by the Clerk of the Douglas County Court certified that the order
was sent by U.S. mail to Souad’s home address. Further, although the court originally stated in its
December 5 journal entry that Souad did not appear at the hearing, Kadija testified during the July
30, 2018, hearing on Souad’s motion and application, that she transported Souad to the December
5, 2016, hearing and sat with her at the hearing in the gallery on that date. Further, in its August
2018 order, the court found that, after reviewing the evidence, Souad did attend the December 5,
2016, hearing, and sat in the gallery that day.
        Souad specifically assigns that, because she was not provided with notice of the December
5, 2016, hearing, she was denied “due process.” She then cites to In re Guardianship &
Conservatorship of Barnhart, 290 Neb. 314, 859 N.W.2d 856 (2015), in stating, “The fundamental
requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful
manner.” Brief for appellant at 24. But in Harris v. Eberhardt, 215 Neb. 240, 242, 338 N.W.2d
53, 54 (1983), the Nebraska Supreme Court cited favorably to the Supreme Court of Arkansas’
statement in Pender v. McKee, 266 Ark. 18, 582 S.W.2d 929 (1979), which provided, “‘Any defect
in the process, the return thereon or the service thereof is cured or waived by the appearance of the
defendant without raising an objection, and he is precluded from thereafter taking advantage of the
defect.’” The Harris court went on to state that “[i]t is immaterial that the defendant was ignorant
of the irregularity which rendered the process ineffective. 5 Am. Jur. 2d Appearance § 7 (1962).”


                                                -5-
215 Neb. at 242, 338 N.W.2d at 54-55. Under these circumstances, because the record reflects that
Souad was provided with notice of the December 5 hearing by mail sent to her residence, and
because the court that conducted the December 5 hearing found that Souad attended the hearing,
we find that Souad waived any claim that she was denied the opportunity to be heard at a
meaningful time and in a meaningful manner. Having been provided with a meaningful
opportunity to contest the motions heard on December 5, Souad’s due process claim fails.
         In assignments of error 2 and 3, Souad alleges matters which she could have raised in the
December 5, 2016, hearing in connection with the original appointment of Osam as coguardian.
In response, the coguardians argue that Souad should be estopped from now arguing that they
should be removed in favor of Souad due to Osam’s indebtedness to the ward, Souad’s statutory
priority to serve as guardian, and Nebraska statutory language governing prior residency of
relatives of the ward. The doctrine of claim preclusion bars relitigation of any right, fact, or matter
directly addressed or necessarily included in a former adjudication if (1) the former judgment was
rendered by a court of competent jurisdiction, (2) the former judgment was a final judgment, (3)
the former judgment was on the merits, and (4) the same parties or their privies were involved in
both actions. Hill v. AMMC, Inc., 300 Neb. 412, 915 N.W.2d 29 (2018). Whereas the doctrine may
have application if Souad was relitigating the same claim, we note that under Neb. Rev. Stat.
§ 30-2623 (Reissue 2016), upon petition of the ward or any person interested in his welfare, the
court may remove a guardian and appoint a successor if in the best interests of the ward.
Accordingly, Souad is provided the statutory right to petition to remove the coguardians if she can
show that removal is in the ward’s best interests. We therefore review Souad’s remaining
assignments of error in relation to this statute and Souad’s specific application and motion.
         Souad argues that the court erred in failing to remove the coguardians and failing to appoint
Souad as guardian because: Osam was indebted to the ward; Souad has statutory priority of
appointment over the ward and siblings; and Osam did not live with the ward for 6 months prior
to his appointment as coguardian. Souad’s arguments stem from Neb. Rev. Stat. § 30-2627
(Reissue 2016) which governs who may be appointed as guardians and priorities in appointment,
and Neb. Ct. R. § 6-1435 which requires that the guardian inform the court of any indebtedness to
the ward before a guardianship appointment is made. In short, Souad argues that the coguardians
should be removed now in favor of Souad because Osam failed to properly disclose to the court
his $8,000 indebtedness to the ward and because Souad has statutory priority of appointment over
the ward’s siblings at least one of whom did not reside with the ward for over 6 months prior to
his appointment.
         We first note that none of these factors serve as absolute prohibitions from the appellees
serving as coguardians. Stated differently, neither Osam’s status as a debtor to the ward’s estate
nor the appellees’ inferior statutory priority disqualifies the appellees from serving as coguardians.
See Moss v. Eaton, 183 Neb. 71, 157 N.W.2d 883 (1968) (holding that mere existence of adverse
interest or position or mere fact that executor is either creditor or debtor of estate is not, in and of
itself, ground for disqualification). See, also, Neb. Rev. Stat. § 30-2627(b) (Reissue 2016) (stating
“court, acting in the best interest of the incapacitated person, may pass over a person having
priority and appoint a person having lower priority or no priority”). Instead, as stated before, the
issue involved here is whether these factors now warrant the removal of the coguardians on the
basis that removal is in the ward’s best interests.


                                                 -6-
        The county court held that having reviewed the evidence, it was not in Ehab’s best interests
to remove his coguardians on the basis of the factors cited above and we agree. Although Souad
has statutory priority over the appellees to serve as Ehab’s guardian, she refuses to acknowledge
that Ehab has medical issues asserting that he is “normal” despite the fact that he has Down
syndrome and requires extensive medical care. Souad also fails to acknowledge her own health
issues and insisted that she cared for Ehab on her own even though she relied on assistance from
her late husband, Kadija, Yasmine, Osam, and Mohammad in caring for Ehab in the past. The
evidence reflected that Souad has never been appointed as Ehab’s guardian in the past, a position
previously held by Ehab’s father and sisters, and there were allegations raised regarding
Mohammad and his violent tendencies and his influence over Souad. Kadija testified that Souad
was unable to make the medical decisions necessary to care for Ehab and Yasmine testified that
Souad restricted Ehab’s services and activities and did not allow him to leave the house. The
evidence reflects that, in Georgia, Ehab is receiving medical services, he is active, and engages in
recreational activities. Although Osam’s indebtedness to Ehab and Souad’s priority in serving as
guardian were factors to consider in determining whether the current coguardians should be
removed, we find, on this record, that the testimony establishes that the court’s decisions that it
was in Ehab’s best interests for the coguardians to remain in place and for Ehab’s guardianship to
be transferred to Georgia, are supported by competent evidence and was neither arbitrary,
capricious, or unreasonable. Because we find the court did not err in denying Souad’s “Application
to Remove Co-Guardians” and denial of her motion to appoint Souad as successor guardian, we
likewise find that the court did not err in allowing the coguardians, and not Souad, to choose the
ward’s place of abode.
                                         CONCLUSION
       In sum, the record supports the county court’s determination denying Souad’s “Application
to Remove Co-Guardians” and her motion to appoint herself as successor guardian. The record
further supports the county court’s granting of the coguardians’ petition to transfer the
guardianship to Georgia. Accordingly, the county court’s order is affirmed.
                                                                                     AFFIRMED.




                                               -7-